 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES HARKLESS,                                    No. 2:18-cv-02903-TLN-DMC
12                       Plaintiff,
13            v.                                         ORDER GRANTING MOTION TO SEAL
14    PACIFIC POWER AND LIGHT, a
      corporation,
15
                         Defendant.
16

17

18          The Court has reviewed Defendant PacifiCorp’s (erroneously sued as Pacific Power and

19   Light) Motion to Seal Documents in support of its Motion for Summary Judgment or, in the

20   Alternative, Partial Summary Judgment. (ECF No. 24.) Pursuant to Local Rules 140 and 141,

21   and good cause appearing to maintain the privacy of certain individuals, the request is

22   GRANTED. The following documents shall be SEALED:

23          (1) The Declaration of Claire C. Weglarz, ECF No. 23-3; and

24          (2) The Declaration of Jeri VanDomelen ECF No. 23-4.

25          Defendant is further ORDERED to file redacted versions of the sealed documents on the

26   public docket not later than five (5) days from the date of electronic filing of this order.

27   ///

28   ///
                                                         1
 1         IT IS SO ORDERED.

 2   Dated: December 18, 2019

 3

 4

 5                              Troy L. Nunley
                                United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 2
